UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7672



HARRY JAMES FOWLER,

                                              Plaintiff - Appellant,

          versus


DEBBIE BRADLEY, Detective; ANDREW JENNINGS,
District Attorney; SAM J. ERVIN, IV; ANITA L.
MATTHEWS,

                                          Defendants -     Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Chief District Judge. (CA-02-89-5-2MU)


Submitted:   February 20, 2003         Decided:     February 26, 2003


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harry James Fowler, Appellant Pro Se.     John Hamilton Watters,
Special Deputy Attorney General, Raleigh, North Carolina; Samuel
James Ervin, IV, Morganton, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Harry James Fowler appeals the district court’s orders denying

relief on his 42 U.S.C. § 1983 (2000) complaint and denying his

motion for reconsideration. We have reviewed the record and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See Fowler v. Bradley, No. CA-02-89-5-2MU (W.D.N.C.

Sept. 25, 2002; filed Oct. 18, 2002, entered Oct. 21, 2002).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2